The plaintiff will be amply protected if in connection with the sale of these shoes by the defendant there is a clear indication that they are manufactured by the defendant so that purchasers will not be led to believe they are a product of the plaintiff, and if in his advertising the defendant clearly indicates that he is advertising his own product rather than that of the plaintiff. Accordingly, the judgment is modified by substituting in place of the paragraphs marked *1009(a) and (b) now contained in the judgment the following: (a) manufacturing, silling or offering for sale, shoes bearing nonfunctional raised lines or cords thereon, or any imitation of raised lines or cords which are in any way similar to the type or kind used by plaintiff, unless the shoes shall be clearly and indelibly stamped so as to indicate that they were manufactured or produced by the defendant; (b) from advertising such shoes or shoes of the so-called “ contour ” type without a clear designation that they are manufactured or produced by the defendant. As so modified the judgment is unanimously affirmed, without costs. Settle order on notice. Concur — Peck, P. J., Breitel, Botein, Rabin and Bastow, JJ.